Appeal from an order of the Family Court of St. Lawrence County (Livingston, J.), entered August 28, 1980, which dismissed a petition to terminate the placement of a child previously adjudicated *1006a juvenile delinquent. Upon admission of guilt to the commission of burglary, Stephen X., then aged 15, was adjudicated a juvenile delinquent and placed on probation by the Family Court. He was subsequently placed in the custody of the St. Lawrence County Department of Social Services and put into the George Junior Republic facility for 18 months. Family Court dismissed his mother’s petition to terminate the placement and for his release to his parents. Finances appear to be the crux of the matter, as the parents, who are liable for contribution in the present status (see Social Services Law, § 398, subd 3, par [e]; subd 6, par [d]; Family Ct Act, §234, subd [b]), are seeking local school district payment of education expenses for their son claiming that he is an emotionally handicapped child (Education Law, § 4401). There is nothing in the record to demonstrate that Family Court erred in dismissing the petition. All documentation confirms the benefit of continued placement at George Junior Republic, a highly regarded facility, in furtherance of article 7 of the Family Court Act. The obvious motivation for the petition is to avoid financial exposure and obtain free education. Order affirmed, with costs. Mahoney, P. J., Kane, Casey, Weiss and Herlihy, JJ., concur.